DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 2019/0287820; hereinafter Huang) in view of Park et al. (U.S. 2017/0323868; hereinafter Park).
Regarding claim 1, Huang discloses a package structure, comprising:
at least one semiconductor die 104 (figs. 5 and fig. 7);

an insulating encapsulant 106 (fig. 5) having a top surface and a bottom surface opposite to the top surface, wherein the insulating encapsulant encapsulates the at least one semiconductor die 104 and the plurality of hollow cylinders (see labeled fig. 5);
a redistribution layer 110 (fig. 7) disposed on the top surface of the insulant encapsulant 106 and over the at least one semiconductor die 104 (fig. 7); wherein the redistribution layer 110 (fig. 7) comprises a plurality of metallization layers (e.g. the plurality of metal layers in the redistribution layer 110 in fig. 7) that is electrically connected to the at least one semiconductor die 104 (figs. 5 and 7) and
through holes 0P2 (fig. 5) with unfilled spaces (e.g. hollow cylinder in labeled fig. 5) penetrating through the plurality of hollow cylinders (see labeled fig. 5).

    PNG
    media_image1.png
    589
    975
    media_image1.png
    Greyscale



However, Park discloses a device comprising: a plurality of cylinders 120 (fig. 3) is physically and electrically separated from the plurality of metallization layers (e.g. the plurality of metallization layers in the structure 110 in fig. 3).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to provide the plurality of cylinders is physically and electrically separated from the plurality of metallization layers, as taught by Park, into the package structure of Huang in order to provide a different application for the module.
	Regarding claim 2, Huang discloses that wherein a height of the plurality of hollow cylinders (see labeled fig. 5) is equal to a height of the insulating encapsulant 106 (fig. 5).
Regarding claim 3, Huang discloses that the through holes 0P2 (fig. 5) are penetrating through the plurality of hollow cylinders and the redistribution layer (e.g. the through holes are penetrating through part of the redistribution layer 110 in fig. 7).
Regarding claim 4, Huang discloses wherein a height of the plurality of the plurality of hollow cylinders (see labeled fig. 5) is equal an entire height of the insulating encapsulant 106 (fig. 7) and wherein a part of the plurality of hollow cylinders (see labeled fig. 5) is located inside the redistribution layer 110 (fig. 7).  It would have been an obvious matter of design choice to provide a height of the plurality of hollow cylinders is equal to a sum of an entire height of the insulating encapsulant and an entire height of the redistribution layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 7, Park discloses the plurality of cylinders 120 (fig. 3) is made of a metal material (e.g. conductive pillars 120 in fig. 3, ¶0065).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 2019/0287820; hereinafter Huang) in view of Park et al. (U.S. 2017/0323868; hereinafter Park) as applied to claims 1-5, 7 above, and further in view of Spann et al. (U.S. 8455987; hereinafter Spann).
Regarding claim 6, as discussed in detail above, Huang as modified by Park substantially discloses all the limitation as claimed above except for a thermal module disposed on the bottom surface of the insulating encapsulant; and a fastener passing though the through holes for mechanically fixing the thermal module to the package structure.
However, Spann discloses a device comprising: a thermal module 14 (fig. 7B) disposed on the bottom surface of the insulating encapsulant 36; and a fastener 84 (fig. 7B) passing though the through hole 42 for mechanically fixing the thermal module 14 to the package structure (fig. 7B).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Huang and Park by having the thermal module disposed on the bottom surface of the insulating encapsulant; and a fastener passing though the through holes for mechanically fixing the thermal module to the package structure, as taught by Spann, in order to improve the heat dissipation efficiency for the module.

Reasons for Allowance
Claims 8, 11-13 and 21-22 are allowed.
the prior art of record fails to disclose the combination of all the limitations recited in the claim 8 of an electronic assembly including: a plurality of hollow cylinders partially embedded in the insulating encapsulant; a redistribution layer disposed on the top surface of the insulant encapsulant and over the at least one semiconductor die, wherein a height of the plurality of hollow cylinders is equal to a sum of an entire height of the insulating encapsulant and an entire height of the redistribution layer; and through holes extending from the bottom surface of the insulating encapsulant through the plurality of hollow cylinders to a top surface of the redistribution layer; and a fastener passing though the through holes of the package structure, and for mechanically fixing the package structure to the circuit substrate (claim 8).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 11-13 and 21-22 are dependent upon independent claim 8, and are therefore allowed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 4/14/2021, with respect to the rejection(s) of claim(s) 1-3 under Huang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (U.S. 2017/0323868).  Please see the new grounds of rejection above for currently amended claims 1-7.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        
/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894